Order entered October 3, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00923-CV

           QUALIZEAL, INC., PRADEEP GOVINDASAMY, AND
                 KALYANA ROA KONDA, Appellants

                                      V.

                  CIGNITI TECHNOLOGIES, INC., Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-17023

                                   ORDER

      Before the Court is court reporter Terri Etekochay’s September 30, 2022

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than October 10, 2022. See TEX.

R. APP. P. 35.3(c).


                                           /s/   KEN MOLBERG
                                                 JUSTICE